Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3-6 should have durable and clean lines to comply with 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: on page 1 line 8, in the phrase “inner lock of probe room”, it is suggested to insert the article --a-- before the claim term “probe room” to improve clarity.
Claim 1 is objected to because of the following informalities: on page 1 line 9, in the phrase “outer lock of probe room”, it is suggested to insert the article --the-- before the claim term “probe room” to improve clarity and avoid a double inclusion issue.
Claim 5 is objected to because of the following informalities: in line 2, in the claim term “a probe room”, it is suggested to replace the article “a” with --the-- to avoid a double inclusion issue.
Claim 5 is objected to because of the following informalities: in line 2, in the claim term “a first centralizing ring”, it is suggested to replace the article “a” with --the-- to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first water port” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the second water port” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the third water port” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the claimed configuration of “an inner wall of the dual-wall drill pipe assembly is sequentially provided with a bullet stop head, a bullet room, a suspended seat ring, a positioning inner lock of probe room, a positioning outer lock of probe room, a first centralizing ring, a lock ring seat and a drill from top to bottom” and “a dual-wall drill pipe assembly, comprises a spear head, a first sealing component, a bullet positioning mechanism, a recovery pipe, a second sealing component, an in-place reporting mechanism, a core blockage alarm mechanism, a single-action mechanism, a guiding mechanism, a buffer mechanism, an adjustment mechanism, a core tube and a core clamping mechanism”.
Catland et al. US2258352 teaches a wireline-retrievable core barrel for a core drill.
Cortes US3951219 teaches a drill assembly that is able to replace a core barrel 8 with a drill tool 32
Fanuel et al. US7117958 teaches directional coring.
Jolicoeur et al. US9151129 teaches a core barrel assembly with a valve.
Zeng et al. US20220042376 teaches a pressured horizontal directional drilling continuous coring device, but the claims do not recite at least the following elements to warrant a double patenting rejection: a lock ring seat, the claimed configuration of the outer tube assembly, the claimed configuration of the inner tube assembly, the first sealing component, and the second sealing component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. US20220098948 teaches a wireline core drilling tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/21/22